Citation Nr: 1811594	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to September 1968.  Unfortunately, he died in April 2006.  The appellant is his surviving spouse.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Navy and to his family, and his service to his country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The appeal was previously remanded by the Board for evidentiary development in July 2015 and October 2017.


FINDINGS OF FACT

1.  The Veteran's death certificate listed his immediate cause of death as malignant glioblastoma (brain tumor); contributing causes included seizures, diabetes mellitus type II, and hypertension.

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  The Veteran did not serve in Vietnam or in any other location entitled to a presumption of herbicide exposure.

4.  The preponderance of the evidence is against a finding that malignant glioblastoma, seizures, diabetes type II, or hypertension manifested during the Veteran's period of active service or within one year of separation, or were otherwise related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.5, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish service connection for the cause of the Veteran's death.  Unfortunately, for the reasons discussed below, the Board finds that her claim must be denied.

Applicable Law

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5(a)(1).  A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In determining whether service connection for cause of death is warranted, the laws and regulations generally applicable to compensation for service-connected disability apply.  38 U.S.C. § 1310.  In this regard, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  For a DIC claim based on cause of death, the first Romanowsky requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)." Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999). 

In addition, for veterans who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (including Agent Orange).  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease associated with exposure to herbicides that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

The enumerated diseases are: AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus type II, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As with all claims for disability compensation, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

At the outset, the Board notes that the appellant does not contend, nor does the evidence reflect, that the Veteran ever set foot in Vietnam or transited inland waterways.  See Report of General Information (November 2013).  Relevant personnel records show that the Veteran served aboard the USS Kearsarge from November 1965 to September 1968, with periods of service in the waters of Vietnam.  In December 2010, the Defense Personnel Records Information Retrieval System (DPRIS) reported that the USS Kearsarge's command history and deck logs for 1966 reflected that the ship conducted operations off the coast of Vietnam; however, there was no evidence that it "docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam" during that time. 

In light of the Veteran's extended presence aboard the vessel, the Board in July 2015 instructed the Regional Office (RO) to obtain additional command histories for the years 1965, 1967, and 1968.  A DPRIS response obtained in November 2015 stated that a review of the USS Kearsarge's 1965-1968 "histories do not document that the ship docked, that aircraft from the ship landed in Vietnam, or that ship[']s personnel stepped foot in the Republic of Vietnam."  However, the DPRIS response noted that the USS Kearsarge operated off the coast of Vietnam during certain periods correlating with the Veteran's presence onboard, to include: August 12 through September 2, 1966; September 12 through September 21, 1966; September 29 through October 6, 1966; October 19 through October 24, 1966; November 6 through November 23, 1966; October 23 through November 11, 1967; November 29 through December 19, 1967; January 7 through January 20, 1968; and February 2 through February 19, 1968.  Accordingly, the Board in October 2017 instructed the RO to obtain deck logs covering the Veteran's entire period of service aboard the USS Kearsarge, to include the periods outlined above.

In December 2017, deck logs for the relevant periods were obtained.  A subsequent JSRRC memo noted that there was "no evidence in the available deck logs which show that the ship docked, that aircraft from the ship landed in Vietnam, or that ship[']s personnel stepped foot in the Republic of Vietnam."  The Board has reviewed the deck logs and concurs with JSRRC's findings.

In light of the above, the Board finds that the evidence of record does not establish that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, he is not presumed to have been exposed to certain herbicide agents (including Agent Orange) pursuant to 38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

Nevertheless, the appellant asserts that the medical conditions that caused or contributed to the Veteran's death were causally related to exposure to herbicides, as well as engine exhaust and chemicals, while serving about the USS Kearsarge.  See Statement in Support of Claim (October 2010); Correspondence (October 2011); Report of General Information (November 2013).

A review of the pertinent evidence reveals the following.  The Veteran's death certificate reflects that he died in April 2006; the immediate cause listed was malignant glioblastoma (brain tumor).  Listed contributing causes included seizures, diabetes mellitus type II, and hypertension.

The Veteran's service treatment records reveal no complaints or treatment for any of the conditions listed on his death certificate as immediate or contributory causes of death.  In September 2013, a VA physician reviewed the claims file and determined that "there is no evidence showing an early manifestation of any of the fatal conditions (malignant glioblastoma, seizures, type II diabetes mellitus, or hypertension) during military service."  Likewise, the physician opined that the Veteran's exposure to jet fuel and fumes did not result in any of the conditions that caused or contributed to his death.  By way of rationale, the physician explained that a review of the Veteran's service treatment records did not show evidence of seizures, diabetes, or hypertension.  Rather, he had "normal blood pressure on his exit exam and there is no report in the record that would indicate development of hypertension, diabetes or seizures during service."  The physician further noted that the Veteran's glioblastoma was first diagnosed in 2005, and explained that glioblastoma is a "rapidly growing malignancy and [it] is therefore implausible that [it] could have existed at any time near the veteran's service."  Additionally, the physician opined that exposure to jet fuel would also be unlikely to have caused any of these conditions, as the level of exposure was unknown and "there has never been a relationship between jet fuel exposure and the conditions listed on the death certificate."

After careful review, the Board finds that the weight of the evidence is against a link between either the immediate or contributing causes of the Veteran's death and his service, to include his claimed exposure to harmful substances aboard the USS Kearsarge.  As noted above, exposure to herbicides in service has not been established.  Moreover, the appellant has not contended, nor does the evidence reflect, that the diseases listed on the death certificate had their onset during the Veteran's active service or within one year of his discharge.  Rather, the probative evidence reflects that all of the causes of death listed on the death certificate developed several years after his discharge.

With respect to the appellant's specific contentions, the Board finds that the September 2013 VA physician's opinion, which found no link between the claimed in-service exposure and the conditions that caused the Veteran's death, is more probative.  The opinion reflects a thorough consideration of the pertinent evidence, including the Veteran's service medical records and post-discharge history, as well as the appellant's lay contentions that the Veteran was exposed to jet exhaust and fumes in service.  It is well-established that the Board considers medical evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

As discussed above, the Board considered the appellant's contentions that the Veteran was exposed to harmful substances on the USS Kearsarge, and that such exposure caused the conditions that in turn caused or contributed to the Veteran's death.  The Board is aware that in certain instances lay evidence, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the appellant is not competent to substantiate her contentions, as her claims involve complex questions of medical etiology.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.").

In sum, for the reasons discussed above, the Board finds that the probative medical and lay evidence of record does not establish a link between the Veteran's listed causes of death and his service.  Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


